Breese, J. We hold the service insufficient in this case, for the reason that the writ is against the Illinois and Mississippi Telegraph Company, and the service authorized by the act (Scates’ Comp. 243,) shall be on the president of the company, if he resides in the county in which the suit is brought. The return must be positive that the writ was served upon the president, and the officer must take the responsibility of determining the fact. To serve it upon A. B. “ as president,” is not a compliance with the statute.. The judgment is reversed. Judgment reversed. Catón, C. J., did not sit in this case.